DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5,14-16,18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically claims 1 and 16 recite “a slot of a corresponding one of the lamina plates” in line 6 of claim 1 and line 7 of claim 16.  As can be seen in Fig. 2A-2C, a plate 14 is shown connected to a cage 12 by means of slotted hinges 18 into which a pin 20 passes therethrough.  However, the figures do not show whether the pin passes through an opening in the plate or is formed as a single piece with the plate.  In addition, in the specification as originally filed in para. [0035] it is recited that “the first and second lamina plates 14, 16 are connected to the cage 12, e.g., by hinge pins 20.”  No further description is provided in the specification as to the hinged slots therefore, there is no support for the applicant’s limitation of the plates having a separate slot therethrough.
Claims 2-5,14-15,18-20  are also rejected since they fail to cure the deficiencies of claims 1 and 16 from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voellmicke et al (US Patent Pub. 20100161056A1) in view of Shirayanagi et al (US Patent Pub. 20050092891A1).
Voellmicke discloses an articulating laminoplasty device (methods and devices for expanding a spinal canal, Fig. 5A-5C and 5E-5G).  Specifically in regards to claim 1, Voellmicke discloses a cage (300 and 344) connecting one or more lamina plates (346), wherein said one or more lamina plates (346) are attached to the cage (300 and 344) by a first and second hinge (348a,348b joined by 350 on each plate 346), wherein the first hinge (348a) has a first opening (opening in 348a) and a pin (350) is inserted through the first opening and a corresponding opening (opening in 348b to allow 350 to pass through 346) of the lamina plates (346), the pin (350) allowing pivoting of the lamina plate (346) about the a first axis (axis through 350) defined by the pin (350), and wherein the first and second hinge (348a,348b joined by 350) allows the lamina plates (346) to be adjusted angularly with respect to the cage (300 and 
Shirayanagi in regards to claim 1 recites a first slotted hinge (20) including a first elongate slot (slot composing 26), a second elongate slot (slot composing 26), and a pin (25) inserted into the first and second elongate slots (slot composing 26), the pin (25) allowing pivoting of a device about a first axis defined by the pin (25), the pin (25) also configured to move within the first and second elongate slots (slots composing 26) to allow translation motion and twisting motion of the device about an axis lateral to the first axis (axis through 25) (If the hinge 348a on the hinge body 344 of Voellmicke were to be modified to be like the two sections 22 having guides 26 of the bracket 20 of Shirayanagi then the pins 350 passing through the plates 346 of Voellmicke would be able to go through the two elongate slots thereby allowing the plate to twist and translate.) (Fig. 2-4; and Page 2 Para. [0032] to Page 3 Para. [0035], Page 3 Para. [0041]).  It would have been obvious to a person of skill in the art at the time the invention was made to modify the hinge (348a) on either end of the body (344) of Voellmicke to be composed of a two bracket sections (22) having an elongated guide (26) so a pin passing there through can be angularly and translationally adjustable as taught in Shirayanagi in order to provide a hinge 
In regards to claim 2, Voellmicke discloses wherein at least one of the one or more lamina plates (346) comprises one or more openings (openings in 346 as shown in Fig. 5B-5C) adapted for receiving a bone fastener (348) (Fig. 5A-5C and 5G; and Page 4 Para. [0060]).
In regards to claim 3, Voellmicke discloses comprises at least one bone strut to an inner surface of at least one of said lamina plates (346) (The implantable device 300 as described by Voellmicke can be formed by allograft materials derived from animal or human cortical or cancellous bone, and/or any combination thereof.  Therefore, if device 300 is constructed of human bone then it would meet the limitation of a bone strut that is connected to an inner surface of plate 346 by means of the body 344.) (Fig. 5A; and Page 3 Para. [0053]).
In regards to claim 5, Voellmicke in view of Liu disclose a laminoplasty device comprising a cage connected to one or more laminoplasty plates by means of a slotted hinge that allows for the plate to be angularly and translationally adjusted with respect to the cage.  Voellmicke further discloses one or more bone fasteners or screws (348) (Fig. 5A-5C and 5G; and Page 4 Para. [0060]).
In regards to claim 16, Voellmicke discloses an articulating laminoplasty device (methods and devices for expanding a spinal canal, Fig. 5A-5C and 5E-5G).  Specifically, Voellmicke discloses a cage (300 and 344) connected at a first end to a first lamina plate (346) and connected at a second end to a second lamina plate (also 346 as shown in Fig. 5A), wherein at least one of the first and second lamina plates (346) is attached to the cage (300 and 344) by a first and a second hinge (348a,348b joined by 350) and a  first and second hinge pin (350), wherein the first hinge (348a) has a first opening (opening in 348a) and a pin (350) is inserted 
Shirayanagi in regards to claim 16 recites a first slotted hinge (20) including a first elongate slot (slot composing 26), a second elongate slot (slot composing 26), and a pin (25) inserted into the first and second elongate slots (slot composing 26), the pin (25) allowing pivoting of a device about a first axis defined by the pin (25), the pin (25) also configured to move within the first and second elongate slots (slots composing 26) to allow translation motion and twisting motion of the device about an axis lateral to the first axis (axis through 25) (If the hinge 348a on the hinge body 344 of Voellmicke were to be modified to be like the two sections 22 having guides 26 of the bracket 20 of Shirayanagi then the pins 350 passing through the plates 
In regards to claim 20, Voellmicke discloses at least one bone strut attached to an inner surface of at least one of the first and second lamina plates (346) (The implantable device 300 as described by Voellmicke can be formed by allograft materials derived from animal or human cortical or cancellous bone, and/or any combination thereof.  Therefore, if device 300 is constructed of human bone then it would meet the limitation of a bone strut that is connected to an inner surface of plate 346 by means of the body 344.) (Fig. 5A; and Page 3 Para. [0053]).


Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voellmicke in view of Shirayanagi as applied to claim 1 above and further in view of Null et al (US Patent Pub. 20040030388A1).
Voellmicke in view of Shirayanagi disclose a laminoplasty device comprising a cage connected to one or more laminoplasty plates each plate connected to the cage by means of a first and second slotted hinge that allows for the plate to be angularly and translationally adjusted with respect to the cage.  However, the combination is silent as to the plates being composed of claim 4, Null discloses wherein at least one of said lamina plates (2700) comprises titanium (Null discloses that the plates can be constructed of any bio-compatible material(s) having sufficient strength to maintain the open position of the divided lamina such as titanium.) (Fig. 28-30, and Page 10 Para. [0113]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify combination by modifying the plates (346) of Voellmicke to be made of titanium in view of Null in order to have them be constructed of a bio-compatible material(s) having sufficient strength to maintain the open position of the divided lamina (Page 10 Para. [0113]).

Claims 14 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voellmicke in view of Shirayanagi as applied to claim 1 and 16 above and further in view of Benezech et al (US Patent 6235059B1).
Voellmicke in view of Shirayanagi disclose a laminoplasty device comprising a cage connected to one or more laminoplasty plates each plate connected to the cage by means of a first and second slotted hinge that allows for the plate to be angularly and translationally adjusted with respect to the cage.  However, the combination is silent as to the cage including a window that is in fluid communication with a central chamber.  Benezech discloses a laminoplasty device (intersomatic setting and fusion, Fig. 1).  Specifically in regards to claims 14 and 18, Benezech discloses wherein the cage (1) includes a window (10,11) in fluid communication with a central chamber (opening bound by faces 5,3, see Fig. 1) (Fig. 1; and Col. 2 lines 27-43).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify combination by modifying the cage (300 and 344) of Voellmicke to have openings through four .

Claims 15 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voellmicke in view of Shirayanagi as applied to claim 1 and 16 above and further in view of Khanna (US Patent 6660007B2).
Voellmicke in view of Shirayanagi disclose a laminoplasty device comprising a cage connected to one or more laminoplasty plates each plate connected to the cage by means of a first and second slotted hinge that allows for the plate to be angularly and translationally adjusted with respect to the cage.  However, the combination is silent as to the cage including an opening for receiving bone graft material.  Khanna discloses a laminoplasty device (laminoplasty fixation system, Fig. 2-6).  Specifically in regards to claims 15 and 19, Khanna discloses a laminoplasty device having a cage wherein the cage includes an opening (opening in 4,5) for receiving bone graft material (Khanna discloses wherein the device has a rectangular spacer in the middle with a top surface 8, with sides 2, and open end sides 4,5 leading to a hollow 9 middle so that the device can be packed with fusion material like allograft and autograft bone.) (Fig. 2-6; and Col. 3 lines 26-42).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify combination by modifying the cage (300 and 344) of Voellmicke to have open ended sides with a hollow middle as taught in Khanna in order to be able to pack the device with fusion material to fuse the lamina in a fixed position provided by the device (Col. 3 lines 39-42).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are not persuasive.  In response to applicant's argument that that the brace shown in Fig. 2-4 of the Shirayanagi reference is sized to the exact size of the slots and therefore the twist motion would be prevented, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case the brace is not being bodily incorporated to replace element 348b and pin 350 of Voellmicke instead the device of Voellmicke is being modified to have two spaced apart slots at either end of the body 344 instead of the single element 348a as shown in Fig. 5C-D.  This would then place a slot on either side of element 348b of the plate 346 therefore allowing pin 350 to pass through both slots and the element 348a and allow for this thin pin to both rotate and twist the plate.  In addition, as to the newly added limitation as can be seen in Fig. 5c-d of Voellmicke the plate does have an opening that slot that passes perpendicular to the long axis of the plate 346.


	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775